Exhibit 10.14.2

CONFIDENTIAL

AMENDMENT NO. 3

TO

MASTER LICENSE AGREEMENT

(formerly the Volume License Agreement)

THIS AMENDMENT NO. 3 TO MASTER LICENSE AGREEMENT (“Amendment No. 3”) is made and
entered into as of this              day of July, 2003 by and between Syntroleum
Corporation, a Delaware corporation (“Licensor”), and Ivanhoe Energy Inc., a
company organized under the laws of the Yukon, Canada (“Licensee”).

Recitals

A. WHEREAS, Licensor and Licensee previously entered into that certain Volume
License Agreement dated as of April 26, 2000, as amended by Amendment No. 1 to
Volume License Agreement dated as of October 11, 2000 which, among other things,
changed the Volume License Agreement to a Master License Agreement.
(collectively, the “Master License Agreement”) and by Amendment No. 2 dated May
    , 2002; and

B. WHEREAS, Licensor and Licensee desire to amend certain provisions of the
Master License Agreement as set forth in this Amendment No. 3.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment No. 3, the Parties agree as follows. Unless otherwise
provided in this Amendment No. 3, capitalized terms used in this Amendment No. 3
but not defined shall have the meanings set forth in the Master License
Agreement.

 

  1. The definition of “Licensed Territory” at Section 1.15 of the Master
License Agreement and Section 1.16 of the Site License Agreement is amended to
read as follows:

“Licensed Territory” means all the countries of the world and their respective
territorial waters, including the United States of America, Canada, Mexico, the
People’s Republic of China, India, and their respective territorial waters,
except for



--------------------------------------------------------------------------------

any country and its territorial waters (i) that, from time to time, may be
prohibited, or whose citizens (considered as a group) may be prohibited, by the
United States government from receiving Licensor Technology or the products
thereof or (ii) the inclusion of which in the definition of Licensed Territory
is, or could in good faith be argued to be, prohibited by United States law,
including, without limitation, United States Executive Orders and administrative
orders, rules and regulations. Licensed Territory shall include territories or
territorial waters which are the subject of official dispute between or among
countries only if all countries claiming sovereignty, a sovereign right, or
jurisdiction over such territories or territorial waters are otherwise included
within the definition of such term.

 

  2. Paragraph 5 of Amendment No. 1 is amended to delete the final sentence of
Paragraph 5. Paragraph No. 5 shall now read as follows:

In consideration for the rights granted to Licensee by Licensor under this
Amendment No. 1., Licensee shall pay Licensor a non-refundable amount of
$7,000,000 U.S. dollars upon execution of this Amendment No. 1. This amount, as
well as the previous payment of $3 million under the original Volume License
Agreement, dated April 26, 2000, shall not be credited against the first
$10,000,000 U.S. dollars in License Fees payable by Licensee to Licensor as
partial reimbursement for the research and development costs previously incurred
by Licensor. .

 

  3. Section 2.01 of the Master License Agreement is hereby amended to add the
following sentence at the end of the section:

With respect to any Licensed Plant Licensee wishes to develop in India and the
People’s Republic of China, Licensor and Licensee shall develop additional
procedures to protect intellectual property; Licensor shall have the final
approval in respect of any intellectual property protection procedures and
participants and contractors involved in a



--------------------------------------------------------------------------------

Licensed Plant in those countries, which approval shall not be unreasonably
withheld. Such participants shall not exclude China International Trust and
Investment Corporation and national energy companies.

 

  4. Except as expressly amended by this Amendment No. 3, the Master License
Agreement is and shall remain in full force and effect in accordance with its
terms and the parties hereby ratify and reaffirm the Master License Agreement as
amended hereby.

 

Licensor SYNTROLEUM CORPORATION By:  

/s/ Kenneth R. Roberts

  Kenneth R. Roberts, Senior Vice President Licensee IVANHOE ENERGY INC. By:  

 

/s/ E. Leon Daniel

  E. Leon Daniel, President & CEO